Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus or sensing system using a cantilever light guide, classified in G01N29/022.
II. Claim 20, drawn to a method for photoacoustically moving a light along a path, classified in G01N21/2418.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used by another materially different process.  Specifically the systems/apparatus of invention I do not require that the system itself have a structure designed to photoacoustically move a light path.  At most instant claim 14 generates a photoacoustic signal from a sample, but in no way requires using a structure to manipulate light along a path photoacoustically.  In contrast invention I can manipulate light paths via refraction from common optical elements such as lenses/gratings/mirrors.  
Upon election of invention I, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA.	Claims 2 and 16, drawn to " wherein the light outcoupler comprises periodic diffraction elements” (from claim 2), classified in G02B2005/1804.
IB.	Claims 3 and 17, drawn to “wherein the reflector is a plane reflector that is substantially parallel to the cantilever light guide when the cantilever light guide is at rest” (from claim 3), classified in G01B9/02015.
IC.	Claims 4 and 18, drawn to " wherein the cantilever light guide in an integral component of a first substrate and the reflector is an integral component of a second substrate adjacent the first substrate” (from claim 4), classified in G01B9/02051.
ID.	Claim 5, drawn to “wherein the optical signal is split such that the optical signal travels along a first branch of the light path to the interferometer detector via the cantilever light guide and simultaneously travels along a second different branch of the light path to the interferometer detector, wherein the interferometer detector detects a change in a length of the first branch of the light path compared to the second branch of the light path”, classified in G01B9/02.
IF.	Claims 6 and 19, drawn to “wherein the interferometer detector is calibrated to measure a deflection of the cantilever light guide” (from claim 6), classified in G01B9/02055.
.	Claim 7, drawn to “wherein the interferometer detector comprises one or more phase shifters for calibrating the interferometer detector”, classified in G01B9/02041.
IH.	Claim 8, drawn to “wherein the light path has an outward portion comprising the cantilever light guide and a return portion comprising the cantilever light guide”, classified in G01B9/02015.
II.	Claims 9 and 11, drawn to “wherein the light path has an outward portion comprising the cantilever light guide and a parallel portion not comprising the cantilever light guide” (from claim 9), classified in G01B9/0205.
IJ.	Claims 10, drawn to “wherein the outward portion comprising the cantilever light guide and the parallel portion each have balanced detectors”, classified in G01B9/02041.
IK.	Claims 12-14, drawn to “wherein the cantilever light guide and the interferometer detector are formed from a single monolithic substrate” (from claim 12), classified in G01B9/02051.

The inventions are distinct, each from the other because of the following reasons:
Inventions IA through IK are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or 

Claims 1 and 15 link(s) inventions IA through IK.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claims 1 and 15 will be examined along with one of Inventions IA through IK.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Michael P LaPage/Primary Examiner, Art Unit 2886